1

2
                                  UNITED STATES DISTRICT COURT
3
                                         DISTRICT OF NEVADA
4
                                                       ***
5
      LAVERN CHARLES FASTHORSE                                Case No. 2:19-cv-00196-APG-NJK
6
                                             Plaintiff,               ORDER
7            v.

8     HERNANDEZ, et al.,

9                                         Defendants.
10

11

12   I.     DISCUSSION

13          On February 1, 2019, Plaintiff, who is a prisoner in the custody of the Nevada Department

14   of Corrections (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 without

15   paying a filing fee or filing an application to proceed in forma pauperis. Docket Nos. 1, 1-1. On

16   February 4, 2019, the Court informed Plaintiff that if he did not pay the filing fee, he was required

17   pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2 to complete an application to proceed

18   in forma pauperis and attach both an inmate account statement for the past six months and a

19   properly executed financial certificate. Docket No. 3 at 1.      The Court therefore ordered Plaintiff

20   to either pay the filing fee or file a complete application to proceed in forma pauperis, including

21   the required financial attachments. Id. at 1-2.

22          On February 13, 2019, Plaintiff filed an application to proceed in forma pauperis, but failed

23   to include a financial certificate with that application. Docket No. 4. An application to proceed

24   in forma pauperis must include both an inmate account statement for the past six months and a

25   properly executed financial certificate. Therefore, Plaintiff’s application to proceed in forma

26   pauperis application is denied without prejudice.

27          The Court will give Plaintiff one final opportunity either to pay the required filing fee or

28   file a complete application to proceed in forma pauperis, including both a properly executed

                                                          1
1
     financial certificate and an inmate account statement for the last six months. The Court will retain
2
     Plaintiff’s civil rights complaint, Docket No. 1-1, but will not file it until the matter of the payment
3
     of the filing fee is resolved.
4
     II.     CONCLUSION
5
             For the foregoing reasons,
6
             IT IS ORDERED that Plaintiff’s application to proceed in forma pauperis, Docket No. 4,
7
     is DENIED without prejudice to file a new application.
8
             IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
9
     approved form application to proceed in forma pauperis by a prisoner, as well as the document
10
     entitled information and instructions for filing an in forma pauperis application.
11
             IT IS FURTHER ORDERED that, no later than April 29, 2019, Plaintiff shall either: (1)
12
     file a fully complete application to proceed in forma pauperis, on the correct form with both an
13
     inmate account statement for the past six months and a properly executed financial certificate; or
14
     (2) pay the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
15
     administrative fee).
16
             IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
17
     dismissal of this action may result.
18
             IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint, Docket
19
     No. 1-1, but shall not file it at this time.
20
             DATED: March 28, 2019.
21

22

23                                                   NANCY J. KOPPE
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                        2
